ON APPLICATION FOR REHEARING
PER CURIAM.
Defendant asks rehearing to amend our decree to explicitly cast plaintiff-appellee for costs. We grant the relief. Rehearing is unnecessary.
Prior to the 1960 Code of Civil Procedure, reversal would clearly have obliged appellee to pay costs, C.P. (1870) art. 908, even though the reversal was silent as to costs. Succession of Derigny, 133 La. 1031, 63 So. 507 (1913). From comment (f) to C.C.P. art. 2164, it appears that the 1960 Code omitted C.P. art. 908 on the theory its provision was “adequately covered” by R.S. 13:4531 (formerly Acts 1872, 2d Sess., No. 24, § 1, not referred to in Derigny, supra), which provides that, in appeals to the Supreme Court, a plaintiff-appellee “shall never be called on to pay the costs unless he is condemned therefor by judgment on the appeal.” (Emphasis added.) Although R.S. 13 ¡4531 does not in terms apply to appeals to Courts of Appeal, still there is no longer an express statute repeating on the appellate level C.C.P. art. 1920’s trial level rule that “Unless the judgment provides otherwise, costs shall be paid by the party cast * * * (There is such a repetition, in C.C.P. art. 2164, of Art. 1920’s discretion to tax costs.)
C.C.P. Art. 1920 may itself apply to our judgment and oblige appellee to pay costs, but to avoid the possibility that defendant might not recover its costs, our decree is amended by adding: “Plaintiff is to pay all costs.”